Civil action in ejectment or for redemption and accounting. *Page 132 
The plaintiff claims title under her grandfather's will, which was probated in 1879. In it the testator, J. S. Jones, devised 50 acres of his home place to his youngest daughter, S. Gertie Jones, and the remaining 50 acres to his youngest son, Newton A. Jones, one of the witnesses to the will. Both devises are in severalty and in fee, and followed by the proviso, "that if either Gertie or Newton should die without a lawful heir of their own body, or of the issue of same, the other heirs the whole farm." In 1891, Gertie, who in the meantime had married M. Sweet, joined with her husband in a deed to Newton A. Jones, conveying, with covenants of warranty and seizin, the 50 acres specifically devised to her. Thereafter, by three separate deeds, two executed in 1899 and one in 1900, all with covenants of warranty and seizin, Newton A. Jones conveyed the entire home place to the defendant, John T. Williams, who thereupon entered and has since remained in the possession of said lands claiming full enjoyment thereto.
In 1931, after the death of Newton A. Jones, the defendant defaulted in the payment of the taxes due on said lands, with the consequence of a tax foreclosure proceeding resulting in investure of title in defendant's wife, the defendant advancing the money, etc.
The plaintiff is the only child and heir at law of Mrs. M. Sweet, nee S. Gertie Jones, who died approximately 46 years ago. Newton A. Jones died on or about 12 January, 1931, without a lawful heir of his body or the issue of same. The plaintiff claims the 50 acres originally devised to Newton A. Jones by virtue of the proviso contained in her grandfather's will.
This action was instituted 22 June, 1937.
From a directed verdict and judgment thereon, the defendant appeals, assigning errors.
The appeal has been presented with much learning and industry on the part of counsel.
Conceding without deciding that the plaintiff has made out a prima facie
showing of title under the terms of her grandfather's will, still it would seem that the case should have been submitted to the jury on the defendant's claim of adverse possession. There is evidence that Newton A. Jones, being a witness to his father's will, did not enter into possession of the locus in quo under the devise to him, as this was avoided by the statute, C. S., 4138, McLean v. Elliott, 72 N.C. 70, that he later purchased his sister's half of the farm and then sold the entire *Page 133 
tract to the defendant, and that the defendant has been in possession since 1899 or 1900 under claim of right, etc. This evidence would seem to be sufficient to preclude a peremptory instruction on the issue of adverse possession. Dorman v. Goodman, 213 N.C. 406, 196 S.E. 352.
The trial court may have concluded that the defendant's claim of adverse possession was defeated by the tax foreclosure proceeding instituted after the death of Newton A. Jones, but on all the evidence we think the issue is one for the jury. Hayes v. Cotton, 201 N.C. 369, 160 S.E. 453; PowerCo. v. Taylor, 194 N.C. 231, 139 S.E. 381.
New trial.